Citation Nr: 0300915	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1. Entitlement to service connection for headaches, 
including as secondary to the service-connected history 
of a fracture at C-1.

2. Entitlement to service connection for double vision, 
including as secondary to the service-connected history 
of a fracture at C-1.

3. Entitlement to service connection memory loss, including 
as secondary to the service-connected history of a 
fracture at C-1.

(The issues of entitlement to an increased rating for a 
history of fracture at C-1, currently evaluated as 10 
percent disabling, and service connection for degenerative 
changes at T-11 and T-12, as secondary to the service-
connected history of fracture at C-1, will be the subjects 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1982 
to January 1986.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The Board notes that, in his 
November 2000 substantive appeal and in a July 2001 
written statement from his representative, the veteran 
requested to appear at a Travel Board hearing.  In an 
April 2002 letter to the veteran, the RO advised that he 
was scheduled for a Board hearing at the RO in June 2002.  
However, a note in the file indicates that the hearing was 
canceled, and there is nothing in the record to indicate 
that the veteran requested that the hearing be 
rescheduled.  Therefore, the Board believes all due 
process requirements were met with regard to his hearing 
request.

The Board is undertaking additional development on the 
issues of entitlement to an increased rating for a history 
of fracture at C-1, currently evaluated as 10 percent 
disabling, and service connection for degenerative changes 
at T-11 and T-12, as secondary to the service-connected 
history of fracture at C-1, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
demonstrates that headaches were not present in service 
and, further, fails to demonstrate that the veteran 
currently has a diagnosed headache disorder or that any 
complaints of headache are related to service or a 
service-connected disability.

2. The competent and probative medical evidence of record 
fails to demonstrate that the veteran has a diagnosed 
visual disorder related to service or to a service-
connected disability, and his astigmatism and hyperopia 
are not diseases or injuries under the meaning of 
applicable law and regulation for VA.

3. The competent and probative medical evidence of record 
fails to demonstrate that the veteran currently has a 
diagnosed memory loss disorder.


CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by service, 
nor are headaches proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5106, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).

2. Double vision was not incurred in or aggravated by 
service, nor is double vision proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).

3. Memory loss was not incurred in or aggravated by 
service, nor is memory loss proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a report of medical history completed in November 1981, 
when the veteran was examined for enlistment into service, 
he checked "yes" to having frequent or severe headaches, 
and checked "no" to having eye trouble and loss of memory 
or amnesia.  It was noted that the veteran took Tylenol 
for headaches.  When he was clinically examined that day, 
the veteran's uncorrected visual acuity for distant vision 
was 20/20 in each eye; there was no report of headaches or 
memory loss, and he was found qualified for active 
service.  

The service medical records reveal that, in June 1982, the 
veteran injured his neck when he dove into a pond and hit 
the bottom.  X-rays at admission were normal, and he was 
placed on bed rest.  Further radiographic evaluation 
indicated that the veteran had a C-1 (first cervical 
vertebra) fracture, with minimal displacement.  He was 
placed in Gardner-Wells tongs and in traction for relief 
of neck pain for approximately 10 days, and then a collar 
was applied.  After three weeks he was placed on 
convalescent leave for another three weeks.  He returned 
from that leave in satisfactory condition and did not 
complain of neck plain.  The final diagnosis was cervical 
spine fracture, atlas C1.  The veteran was discharged to 
activity duty with a profile limiting his activities 
significantly, and was to return to the clinic in six 
weeks for reevaluation.  Thereafter, the clinical records 
are not referable to complaints of, or treatment for, 
double vision, memory loss, or headaches.  A separation 
examination is not currently of record.

Post service, in January 1987, the veteran submitted a 
claim for entitlement to service connection, stating that 
his lower back had been injured and he had sustained a 
cervical fracture in June 1982.  He underwent VA 
examination in July 1988.  According to the examination 
report, the veteran complained of suboccipital headaches 
and dizzy spells, and neck pain with occasional movements.  
The clinical impression indicated residuals of a diagnosed 
C-1 fracture, secondary to neck injury while diving into a 
shallow pool of water in June 1982, as a result of which 
the veteran complained of intermittent suboccipital 
headaches and sharp neck pains.

In November 1988, the RO granted the veteran service 
connection for history of fracture to C-1, and awarded a 
10 percent disability evaluation.

In a written statement apparently dated in November 1989, 
T.L.P., D.C., reported that the veteran had been seen in 
February 1989 for neck pain and reported having two or 
three occipital region headaches per week.  A 
chiropractic, orthopedic, and neurological examination was 
performed.  The chiropractor diagnosed chronic cervical, 
thoracic, and lumbar sprain/strain.   

In May 1999, the veteran submitted a claim for service 
connection for double vision in his left eye, memory loss, 
and headaches.  He said he had severe headaches since the 
accident in service.  In his written and oral statements 
in support of his claims, the veteran maintains that he 
has double vision, memory loss, and headaches since his 
diving accident in service, and that these disorders are 
due to his service-connected history of fracture to C-1.  

VA medical records, dated from 1999 to 2001, are 
associated with the claims folders.  The records are not 
referable to complaints of memory loss or a diagnosed 
memory loss disorder.

In February 1999, VA hospitalized the veteran for 
detoxification.  According to a biophysical assessment 
performed at admission, the veteran was assessed for 
neurological problems, including numbness/tingling, 
tremors, hearing, vision, recent falls, and balance 
difficulty, and was positive for none.  The discharge 
summary indicates that the veteran was discharged in March 
1999 after successful completion of both detoxification 
and substance abuse rehabilitation.  His drug of choice 
was methamphetamine, with his last use the day prior to 
admission after a thirteen-year history of daily use.  
Thereafter, the veteran was admitted to the VA Domiciliary 
in White City, Oregon, for longer-term support and 
vocational assistance.  The records indicate that he was 
in the Domiciliary through November 2001.

According to March 1999 VA records, the day after he was 
admitted to the Domiciliary, the veteran reported having 
headaches, balance problems, and double vision.  He was 
alert and oriented, and gave a twelve-year history of 
hearing voices.  A physical assessment and history record 
dated three days later indicates that the veteran reported 
a loss-of-consciousness head injury "many years ago" in a 
motor vehicle accident.  He also reported some 
intermittent double vision, and wanted glasses.  Objective 
findings on physical examination revealed that the 
veteran's pupils were equal, round, and reactive to light 
and accommodation (PERRLA), "UMI", and his fundi appeared 
somewhat normal, bilaterally.  The clinical impression was 
not referable to double vision, memory loss, or headaches.

An April 1999 VA optometry record indicates that the 
veteran reported having headaches, and said he never wore 
eyeglasses.  He denied any previous injuries or surgery.  
Uncorrected distance visual acuity was 20/20 in the right 
eye and 20/40 in the left eye.  Pupils were equal, round, 
and reactive to light, with no afferent defect.  Versions 
were full.  There were two diopters exophoria on distance 
cover test.  Refraction in the right eye was +0.25 and 
best-corrected vision was 20/20-1.  Refraction in the left 
eye was +0.25 and best-corrected vision was 20/20.  
Intraocular pressure was 15 millimeters in each eye by 
applanation.  Biomicroscopy and funduscopy findings were 
clear in each eye.  The clinical assessment was 
hyperopia/astigmatism in each eye.  The optometrist 
recommended eyeglasses, but the veteran was not 
interested, and indicated that he might get contact 
lenses.

In June 1999, the veteran was evaluated for neck pain in 
the neurology clinic.  The complaints and findings were 
not referable to headaches, memory loss, or vision 
difficulty.  A July 1999 VA physician's note indicates 
that the veteran reported sustaining a two-level cervical 
spine fracture, to which he attributed all of his pain 
problems.  It was noted that current neck X-rays showed no 
evidence of an old or new fracture at any level.  The 
physician said that the veteran seemed "heavily invested 
in maintaining an aura of disability about him". 

An August 1999 VA optometry record indicates that the 
veteran was scheduled for an eye examination, but had 
undergone a full examination three months earlier.  He had 
no visual complaints.  The optometrist discussed 
astigmatism with the veteran, and again offered to order 
eyeglasses for use as needed.  However, the veteran 
declined and said he planned to get contact lenses at a 
later date.

The veteran underwent VA orthopedic examination in August 
1999.  According to the examination report, the veteran 
had a history of fracturing his C-1 vertebra in a diving 
injury in service.  The veteran said he was treated with 
traction for about three weeks and then had a brace for a 
while.  He indicated that he returned to full military 
duties approximately six months after his injury, was 
still at full duty in the last three months of service, 
and was able to do his full duties and physical training 
at that time.  Approximately one year after discharge, the 
veteran said he continued to have neck pain and a 
continuing headache that started in service.  He also had 
low back pain. 

Further, it was noted that the veteran's orthopedic 
symptoms included headache and neck pain.  During the last 
three months, the veteran said his most bothersome health 
problem was neck pain and his second worst problem was 
difficulty with drugs and with psychiatric problems.  The 
veteran's current medical treatment was reported to be 
totally at the VA Domiciliary.

According to examination report, X-rays of the veteran's 
cervical spine performed at the VA Domiciliary were 
reviewed.   It was noted that the Radiology department 
felt the C-1 vertebra was within normal limits and the VA 
examiner agreed.  The bone structure was within normal 
limits.  It was noted that the Radiology department 
further reported the lower spine was within normal limits.  

The VA examiner noted that the veteran's neck had a 
history of traction and brace treatment for a fracture of 
C-1 in service.  The VA physician said the fracture was 
well healed, with satisfactory alignment.  Continued neck 
pain involved the full length of the neck as well as some 
discomfort in both trapezius muscles.  The continued 
symptoms were diagnosed as chronic muscular strain 
superimposed on some post-traumatic scarring in the upper 
neck area. 

An August 1999 VA physician's note indicates the veteran 
reported an increase in headache since undergoing a 
magnetic resonance image (MRI) five days earlier.  

At his July 2000 personal hearing at the RO, the veteran 
testified that symptoms of his service-connected cervical 
fracture included headaches at the base of his skull and 
double vision in his left eye.  The veteran did not work; 
he said he was a full-time student at a community college.  
He felt that his headaches were due to his neck fracture 
because they occurred at the base of his skull on the side 
where his fracture occurred.  He reported having 
headaches, always at the base of his skull, three to four 
times a month and, occasionally, five to six times a 
month.  He denied having headaches prior to injuring his 
neck in service.  He said his left-eye double vision 
"comes and it goes" and that it occurred daily.  The 
veteran said he had always had a "bad memory" and could 
not provide a date as to when he first noticed his memory 
loss.  The veteran believed he experienced memory loss 
because he was unable to remember past events, but denied 
ever being provided with a diagnosis for memory loss.  He 
indicated that he had undergone testing at the VA 
Domiciliary in White City and that his psychologist had 
told him he had long-term memory problems but did not 
attribute to the memory loss to anything.  The veteran 
further testified that glasses were prescribed, but he had 
not gotten them and planned to get contact lenses.  He 
testified that no physician had ever specifically 
diagnosed him with having a chronic headache condition.

Further, the veteran indicated that he had applied for 
Supplemental Security Income (SSI) benefits, based upon 
his "nagging back", when he entered the VA Domiciliary 
rather than waiting until he was totally disabled.  He 
indicated that he had provided only VA medical records for 
consideration in conjunction with that claim, and said 
that he had provided no non-VA treatment records.  Since 
his 1982 accident in service, the veteran denied 
sustaining any other injuries aside from a right forearm 
injury.  He said he was rendered unconscious in an motor 
vehicle accident that occurred in approximately 1988 or 
later, but was not otherwise injured and did not receive 
medical treatment at that time. 

A September 2000 VA optometry record indicates that the 
veteran reported problems seeing both distance and near, 
mostly in the left eye, but never wore eyeglasses.  His 
last examination had been in April 1999.  Uncorrected 
visual acuity was 20/20-2 in the right eye and 20/30+1 in 
the left eye.  His pupils were equal, round, and reactive 
to light, with no afferent defect.  Versions were full.  
Retinoscopy was +0.25 in the right eye and +0.50 in the 
left eye.  Refraction was +0.25 in each eye and best-
corrected vision was 20/20 in each eye.  Intraocular 
pressure was 18 millimeters in the right eye and 16 
millimeters in the left eye, by applanation.  
Biomicroscopy and funduscopy findings were clear in both 
eyes.  The assessment was mild hyperopia in each eye and 
astigmatism, greater in the left eye than the right eye.  
A new prescription was ordered using the new refraction 
and an examination was recommended in one year.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for 
headaches, double vision, and memory loss.  Before 
addressing these issues, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The VA 
examination obtained in August 1999 fulfills these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a March 2001 letter that addressed the matters 
of entitlement to service connection for headaches, double 
vision, and memory loss, the RO advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations and, in the February 2002 SSOC, the RO 
specifically provided the new duty-to-assist regulations 
codified at 38 C.F.R. § 3.159 (2002).  A copy of that 
letter and SSOC were also sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claims has 
been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, 
not already of record, that would need to be obtained for 
an equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The VA medical examination obtained in 
August 1999 that is described above satisfied this 
obligation.  Thus, the Board is satisfied that all 
relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced 
by our proceeding to a decision on the basis of the 
evidence currently of record regarding his claims for 
service connection for headaches, double vision and memory 
loss.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of an organic disease 
of the nervous system in service, its incurrence in 
service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  While the 
disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Service connection may also be granted for aggravation in 
service, of a preexisting disability. See 38 C.F.R. § 
3.306 (2002).

Further, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of 
a service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

1.  Service Connection for Headaches

The veteran has contended that service connection should 
be granted for headaches, including as secondary to his 
service-connected history of a cervical fracture at C-1.  
However, although the veteran gave a history of having 
headaches when he was examined for entry into service in 
1981, the medical record demonstrates no report of a 
headache disorder in service.  Furthermore, while on VA 
examination after service in 1988, the veteran complained 
of headaches, a headache disorder was not diagnosed.  
Moreover, the veteran has submitted no medical evidence to 
demonstrate that he currently has a diagnosed headache 
disorder.  In fact, at his 2000 personal hearing at the 
RO, the veteran denied ever having headaches prior to his 
injuring his neck in service and stated that a physician 
had not diagnosed a headache disorder.  More important, 
the veteran submitted no medical evidence of a diagnosed 
headache disorder.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997) (claimant must have disability at 
time of application for benefits, and not merely history 
of findings in service).  In short, no medical opinion or 
other medical evidence showing that the veteran currently 
has headache disorder has been presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 
(1992).  See also Routen, supra; Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails 
to show that the veteran currently has headaches related 
to service or to a service-connected disability.  Thus, 
this claim must be denied.  38 U.S.C.A. §§ 1131, 5107(a); 
38 C.F.R. §§ 3.303, 3.310.

We have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
in equipoise, there is said to be a reasonable doubt, and 
the benefit of such doubt is given to the claimant.  38 
U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. 
307, 310-1 (1999); 38 C.F.R. § 3.102.  However, when the 
evidence for and against a claim is not in equipoise, then 
there is a preponderance of evidence either for or against 
the claim, there is no reasonable doubt, and the doctrine 
is inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).

2.  Service Connection for Double Vision

Service connection may not be allowed for congenital or 
developmental defects, or for refractive error of the eye, 
as they are not diseases within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. § 
3.303(c).

The veteran has contended that service connection should 
be granted for double vision, apparently in his left eye, 
including as secondary to his service-connected history of 
a cervical fracture at C-1.  However, the record 
demonstrates that no double vision was found in service.  
Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had double vision.  Recent VA optometry records, 
dated in 1999, indicate that in April the veteran said he 
got headaches and never wore glasses.  The VA optometrist 
diagnosed hyperopia and astigmatism and recommended 
eyeglasses but, according to the record, the veteran was 
uninterested.  When seen in August, the record indicates 
that the veteran's astigmatism was discussed and the VA 
optometrist again offered to order eyeglasses, but the 
veteran declined.  In September 2000, the medical evidence 
demonstrates that the veteran was diagnosed with 
astigmatism and hyperopia.  With regard to the diagnosed 
astigmatism and hyperopia, these are not diseases or 
injuries with the meaning of applicable legislation, and 
therefore there is no legal basis for entitlement to 
benefits for those condtions.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran's astigmatism and 
hyperopia are a form of refractive error and not, 
therefore, disabilities for which service connection is 
appropriate under most circumstances.  See 38 C.F.R. § 
3.303(c).  Furthermore, the veteran has submitted no 
evidence to show that he currently has double vision 
attributed to his service-connected history of a cervical 
fracture.  See Degmetich v. Brown, 104 F. at 1331-33.

As noted above, the veteran is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384; Espiritu v. Derwinski, 
2 Vet. App. at 494 (1992).  See also Routen, supra; Harvey 
v. Brown, 6 Vet. App. at 393-94.  Here, the veteran has 
not submitted any medical opinion or other medical 
evidence that supports his claim.  The evidence now of 
record fails to show that the veteran currently has double 
vision related to service or to a service-connected 
disability.  Thus, this claim must be denied.  38 U.S.C.A. 
§§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.310.

We have again considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
in equipoise, there is said to be a reasonable doubt, and 
the benefit of such doubt is given to the claimant.  38 
U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. at 
310-11; 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. at 69-70.

3.  Service Connection for Memory Loss

The veteran has also contended that service connection 
should be granted for memory loss, including as secondary 
to his service-connected history of a cervical fracture at 
C-1.  The medical evidence of record demonstrates that no 
memory loss was found in service.  Further, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had memory loss.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has memory loss, including as due to his 
service-connected history of a cervical fracture at C-1.  
More important, the veteran submitted no medical evidence 
of a diagnosed memory loss disorder.  See Degmetich v. 
Brown, 104 F.3d at 1331-33.  In short, no medical opinion 
or other medical evidence showing that the veteran 
currently has a memory loss disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

In this instance also, the veteran is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384; Espiritu v. Derwinski, 
2 Vet. App. at 494 (1992).  See also Routen, supra; Harvey 
v. Brown, 6 Vet. App. at 393-94.  Here, the veteran has 
not submitted any medical opinion or other medical 
evidence that supports his claim.  The evidence now of 
record fails to show that the veteran currently has memory 
loss related to service or to a service-connected 
disability.  Thus, this claim must be denied.  38 U.S.C.A. 
§§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.310.

We have once again considered the doctrine of reasonable 
doubt.  Under that doctrine, when there is an approximate 
balance between evidence for and against a claim, the 
evidence is in equipoise, there is said to be a reasonable 
doubt, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 
12 Vet. App. at 310-1; 38 C.F.R. § 3.102.  However, when 
the evidence for and against a claim is not in equipoise, 
then there is a preponderance of evidence either for or 
against the claim, there is no reasonable doubt, and the 
doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. at 
69-70.


ORDER

Service connection is denied for headaches, including as 
secondary to the service-connected history of fracture at 
C-1.

Service connection is denied for double vision, including 
as secondary to the service-connected history of fracture 
at C-1.

Service connection is denied for memory loss, including as 
secondary to the service-connected history of fracture at 
C-1.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

